Citation Nr: 9911671	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left foot/ankle 
disorder.



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to March 
1959.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1997, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a current 
disability of the left foot and ankle and any incident or 
manifestation during the veteran's period of active service.  

2.  There is no medical evidence that the veteran had a 
chronic disability of the left ankle in service and since 
service.  

3.  There is no medical evidence of a nexus between a current 
disability of the left foot/ankle, a condition observed in 
service, and continuous postservice symptomatology.


CONCLUSION OF LAW

A claim of entitlement to service connection for a left foot 
/ankle disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App.609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed in service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App.488, 493 
(1997).

In the instant case, the veteran's service medical records 
are not available.  The National Personnel Records Center has 
indicated that such records may have been destroyed in a fire 
at that facility in 1973.  

The veteran has stated that, during basic training in 1957, 
he initially had to wear his civilian shoes, which wore out 
after two days; he had to walk on stones, water, and snow 
with cardboard in his shoes; and his feet have hurt since 
that time.  The veteran's service connection claim relates to 
his left foot and ankle.  His statement that he suffered 
injury to his left foot during service will be presumed true 
for the purpose of considering whether his claim is well 
grounded.  Justus v. Principi, 3 Vet. App. 510 (1992).  One 
of the three required elements for a well-grounded claim has 
thus been satisfied.  

Another of the three required elements for a well-grounded 
claim has also been satisfied.  Medical evidence shows that 
the veteran has a current disability of the left foot and 
ankle.  A private bone scan in May 1989 showed degenerative 
changes in the ankles, knees, and cervical spine.  At a VA 
examination of the veteran's left foot and ankle in January 
1997, the diagnosis was os calcis spur and osteoarthritis.  
VA X-rays of the left foot and ankle in April 1997 showed 
progression of a degenerative process, which was consistent 
with post-traumatic degenerative or Charcot's joint 
phenomenon.  

However, the third element for a well-grounded claim has not 
been satisfied.  There is no medical evidence of a nexus 
between the current disability of the left foot/ankle and any 
incident or manifestation during the veteran's period of 
active service.  No physician has linked a disorder of the 
left foot and ankle years after service (which the veteran 
has indicated made him slip and fall, injuring his back, in 
1988) and his active service.  The veteran has stated that 
all private physicians whom he saw in post service years for 
complaints about his feet are deceased, and their records are 
not available.

The veteran's claim is also not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage, because a chronic disorder of the left 
foot/ankle in service and since service has not been shown by 
medical evidence.  The veteran has stated that he was told 
that X-rays in service showed arthritis of his feet.  
However, a veteran's account of what a doctor purportedly 
said does not constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Similarly, there is no 
medical evidence of a nexus between a current left foot/ankle 
disability, a condition observed in service, and claimed 
continuous post service symptomatology.

The veteran is not competent to offer the required medical 
nexus opinion in this case.  A layperson is competent to 
describe symptoms but is not competent to offer evidence 
which requires medical knowledge, such as a diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App.2 Vet. App. 492, 494-95 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  If the only evidence on a medical 
issue is the testimony of a layperson, the claimant does not 
meet the burden imposed by 38 U.S.C.A. § 5107(a) and has not 
presented a well-grounded claim.  Grottveit, 5 Vet. App. at 
93 (1993).  Unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form a basis of a 
well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  For these reasons, the veteran's claim of 
entitlement to service connection for a left foot/ankle 
disorder is not well grounded.   38 U.S.C.A. § 5107(a).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a left foot/ankle disorder 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483, 
1484-5 (Fed.Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a left foot/ankle disorder.  
Robinette, 8 Vet. App. at 77-78 (1995).


ORDER

Service connection for a left foot/ankle disorder is denied.




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

 


